Title: General Orders, 26 October 1775
From: Washington, George
To: 



Head Quarters, Cambridge Octr 26th 1775.
Parole Cambden.Countersign, Burke.


As several of the Officers have not yet signified their intentions respecting the requisitions contain’d in the orders of the 22nd Instant, and as the Nature of the Case will admit of no delay—The General directs, that every Officer in the army, do forthwith declare to his Colonel or Commanding Officer of the regt to which he belongs, whether he will, or will not continue in the service, until the last day of December 1776 (if the Continental Congress shall think it expedient to retain him so long) This declaration, must be made in explicit terms, and not conditional; As the Congress are to be advised thereof immediately, in order that proper Steps may be taken to provide other Officers, and other Men if necessary. The times, and the Importance of the great Cause we are engaged in, allow no room for hesitation and delay—When Life, Liberty, & Property are at stake, when our Country is in danger of being a melancholy Scene of bloodshed, and desolation, when our towns are laid in ashes, and innocent Women & Children driven from their peaceful habitations, exposed to the rigour of an inclement season, and to the hands of charity perhaps for a support: When Calamities like these, are staring us in the face, and a brutal, savage enemy, (more so than was ever yet found in a civilized nation), are threatening us, and every thing we hold dear, with

Destruction from foreign Troops, it little becomes the Character of a Soldier, to shrink from danger, and condition for new terms—It is the General’s intention to indulge both Officers, and Soldiers, who compose the New Army, with Furloughs, to be absent a reasonable time, but it must be done in such a manner, as not to injure the service, or weaken the Army too much at once; The General also thinks that he can take upon him to assure the Officers and Soldiers of the new army, that they will receive their pay once a Month regularly, after the terms of their present Inlistments are expired—The Major of each Brigade is furnish’d with the Form of a Return, to be made to the Colonel, or commanding Officer of each regiment, of the determination of the Commissioned Officers therein; and it is expected, that a return thereof, will be made on Saturday morning without fail, as no longer time can be allowed.
The General is willing to grant one months pay to such Regiments and Corps, as are in want of money, for the purchase of Necessaries; and Abstracts are to be made out, for the Month of September accordingly.
